Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted May 23, 2022, wherein the rejections of record in the previous action are traversed.  This application is a national stage application of PCT/CN2018/087852, filed May 22, 2018, which claims benefit of foreign application CN2017-10365328.7, filed May 22, 2017.
Claims 17-19 are pending in this application.
Claims 17-19 as amended are examined on the merits herein.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen. (PCT international publication WO2018/022282, reference of record in previous action) as evidenced by Gotchev et al. (PCT international publication WO2018/085619, of record in previous action)
Base claim 17 is directed to a compound having a specific chemical structure including a chiral center.  Dependent claims 18-20 are directed to pharmaceutical compositions and methods using this compound.
	Chen discloses a compound having a generic structure that encompasses the compound recited in instant claim 17. (p. 2 line 12 – p. 3 line 13, pp. 4-5 formula (A)) Specific embodiments are disclosed on p. 7, the specific compound recited in instant claim 7. (first compound in the right column) Chen furthermore describes the compositions as containing asymmetric carbon atoms which can exist in either the R or S configuration, and can be separated from one another by known methods. (p. 6 lines 9-12, also paragraph bridging pp. 12-13) Chen further discloses pharmaceutical compositions comprising these compounds and their use in methods of treating HBV infection. (p. 6 line 22 – p. 7 line 10) Chen also discloses combination therapy of these compounds with additional antiviral agents such as tenofovir or entecavir. (p. 24 fourth paragraph)
	While Chen et al. does not specifically describe the claimed compound as a single enantiomer, one of ordinary skill in the art would have, in view of the discussion of enantiomers by Chen, at once envisaged the compounds disclosed by Chen as pure compounds having either (R) or (S) stereochemistry, thereby anticipating the claimed invention.
	Response to Arguments:  Applicant’s arguments, submitted May 23, 2022, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant’s arguments are generally the same as those made in previous communications with respect to the same grounds of rejection, and are repeated and addressed herein.
	Firstly, Applicant argues that the disclosure of Chen is not enabling with respect to compounds of the claimed structure, particularly those bearing a t-butyl group on the 7-membered ring.  Applicant quotes MPEP 2121.01, particularly citations to In re Hoeksema and Elan Pharm. Inc. v. Mayo Found. for Med. Educ. & Research.  With respect to the present application, Applicant argues that neither Chen, which is the reference cited as anticipating, nor Gotchev, which is cited as demonstrating the synthetic schemes available to those skilled in the art at the time of filing of the present application, discloses the details of a successful synthesis of the claimed compound or its racemate.  Specifically, Applicant states, “if neither inventor Chen nor Gotchev can produce any product using their own synthetic schemes, it is submitted that one of ordinary skill in the art cannot follow these unsuccessful synthetic schemes to produce a product, without undue experimentation before the effective filing date of the present application.” (sentence bridging pp. 4-5 of Applicant’s response)
	As a preliminary matter, the burden of proof for a finding of enablement is different from that required for a finding of inherency, and a finding of non-enablement requires a different standard of proof than that of a finding of novelty or non-obvious.  As described in the quotation form MPEP 2121.01, anticipation by a prior art reference requires that the named subject matter can be produced without undue experimentation,” and a reference teaching every element of a claim can be found to be enabling based on citation of secondary evidence to show public possession of a method of making the invention.  This is different from the standard necessary to prove inherency, for example, which requires that an undisclosed but inferred element of a reference be absolutely proven to be present.  A determination that a reference is enabling for making a particular compound does not require that absolute, incontrovertible evidence be presented that the author of the publication specifically carried out a particular synthesis of this compound.  The standard is whether one skilled in the art could have made the compound as of the effective filing date of the present invention.
	To reiterate a point made repeatedly throughout the prosecution of this application, a prior art reference anticipates everything disclosed by said reference, and is presumed to be enabling absent evidence otherwise.  Contrary to Applicant’s assertion, there is no “Examiner’s duty” to point to a specific example of a synthetic scheme for each specific embodiment of a prior art disclosure.
	In the present case, Applicant bases their argument on the existence in the cited publications of a particular synthetic scheme in the prior art.  This scheme is presented as two parts on p. 25 of Chen:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

And p. 29 of Chen:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	It is Applicant’s contention that this proposed synthetic scheme is unable to produce derivatives wherein R1 is a tert-butyl group as in the presently claimed compound.  Applicant’s disclosure includes the following synthetic scheme on p. 33 of the specification as originally filed:

    PNG
    media_image3.png
    644
    642
    media_image3.png
    Greyscale

As well as a description of a synthesis similar to the previously referenced synthetic scheme on p. 38:

    PNG
    media_image4.png
    667
    571
    media_image4.png
    Greyscale

	In a declaration submitted May 23, 2022, Yanbin Hu, an inventor of the present application not associated with either of the publications Chen et al. or Gotchev et al., presents results indication that Applicant’s attempts to synthesize the claimed compound were unsuccessful.  The declaration lists ten sets of similar reaction conditions for carrying out the following reaction:

    PNG
    media_image5.png
    109
    483
    media_image5.png
    Greyscale

All of the reactions were carried out using a Lewis acid catalyst, a reaction time of 6-12h, and a temperature of 25-40OC, except for three sets of conditions that used temperatures of 80-120OC.  All of these reactions are described as unsuccessful, in contrast to one described as successful in the specification. (step E on p. 59) The allegedly successful reaction used a temperature of 120OC and a reaction time of 28 hours.  Step E on p. 61 discloses a similarly successful reaction using similarly high temperature and a long reaction time.  Therefore the facts presented are that attempting this reaction at a relatively low temperature with a Lewis acid catalyst is unsuccessful, while carrying it out at high temperature and long reaction time without a catalyst was successful.  While the declarant lists a fairly large number of reaction conditions, all of these conditions are in fact very similar.  Such an argument is based on a mistakenly low estimate of the level of skill in the art.  One skilled in the art of synthetic organic chemistry is not an automaton, repeatedly trying small variations on the same reaction conditions and giving up if the first strategy attempted fails.  Rather, one skilled in the art would have evaluated other possible approaches, such as the use of a different class of catalyst, changes in temperature or other reaction conditions, or attempted a different synthetic approach to the desired molecule.
Chen discloses two possible ways to carry out the desired reaction, either reacting alkyl 3-ethoxymethylene-4-trimethylsilyloxy-pent-4-enoate with compound IM-1 in the presence of PF3-ether and TFA in dichloromethane, a reaction similar to the failed reaction conditions attempted by the declarant, of reacting IM-1 with alkyl-2-(dimethylaminomethylene)-3-oxo-butanoate in a solvent in the absence of a catalyst, a reaction fundamentally different from either Applicant’s scheme, or the failed synthetic schemes in that the reactant being used is a dialkyl enamine rather than an alkyl enol.  The evidence of record does not establish that this approach to the synthesis, which does not depend on using a Lewis acid, would have failed.
In addition, those skilled in the art at the time of the invention would have had access to other methods for making the claimed product.  Gotchev et al. (PCT publication WO2018/085619, of record in previous action) which is reasonably representative of the state of the art and the level of skill in the art at the time of the invention, discloses two possible ways of making compounds having the same carbon skeleton as the presently claimed compound: (pp. 62-63 of Gotchev) 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Scheme VI on p. 65 contains a further relevant synthetic step:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

As does Scheme XX on p. 71:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

	Provisional application 62/506325, filed before the effective filing date of the present claims, of which Gotchev et al. claims benefit, also describes both scheme I and scheme II.  Scheme II is analogous to the scheme successfully used by Applicant, in that the transformation of compound 2-5 into 2-6 is described as being carried out by reacting with the same compound 25-7 used in embodiments 24 and 25 of Applicant’s declaration, under reaction conditions described as “heat” rather than any Lewis acid catalyst of the type described as unsuccessful in the declaration of Yanbin Hu.  Scheme II, which is the scheme used in the specific working examples of Gotchev, uses a completely different synthetic approach to make this compound.  Therefore evidence exists that those skilled in the art possessed other means of making the claimed compound besides the specific Lewis acid-catalyzed reaction that the declarant asserts is unsuccessful.  The existence of multiple possible methods of making the compound argues strongly in favor of one skilled in the art being able to successfully produce it despite the fact that there exist certain reaction conditions that would not be successful.
	Applicant additionally argues that the file history of Gotchev, specifically differences between the provisional applications 62/506235 and 62/418748, which predate the effective filing date of the present claims, and the publication WO2018/022282 and application PCT/US2017/059845, which were published after the effective filing date, indicates that the inventors of Gotchev et al. tried and failed to make the claimed compounds until after the effective filing date of the present application.  This is based on the fact that compounds bearing a t-butyl substituent on the seven-membered ring are disclosed prophetically in the provisional applications but not disclosed in the later publication.  Applicant further argues that example 7 in the provisional applications of Gotchev discloses synthesis of a t-butyl-substituted intermediate but does not disclose synthesis of the final molecule.  According to Applicant, “this shows that Gotchev failed to realize the third ring-forming reaction to obtain the final product.” However, this conclusion by Applicant is based solely on speculation rather than on concrete evidence.  Nothing about the disclosure of Gotchev, or any other publication or declaration of record, actually sheds light on the experiments performed by the authors of this reference, or on what synthetic schemes were attempted with or without success.  Applicant’s arguments amount to an attempt to speculate at the experiments conducted by the authors of the cited references and discover the alleged failings of their research.  A finding of non-enablement cannot be supported by speculation and possibilities, but must include concrete evidence.  Additionally, compounds 66 and 67 described on pp. 252-253 of the Gotchev publication and successfully synthesized by procedures described on pp. 146-150 of the publication, have a t-butyl substituent at this position.  The evidence clearly indicates that at some point in time before the November 3, 2017 filing of the Gotchev et al. PCT application the authors were successful in making these compounds.  The conclusion that the synthesis of a particular compound not enabled is a judgment based on factors such as the level of skill and knowledge in the art and the general level of difficulty and unpredictability in the art, not whether a specific teaching is of record at a particular date.  For the purpose of this rejection, Gotchev is relied on not as an anticipatory reference but as a demonstration of the state of the art and the abilities of those skilled in the art. 
The facts of the present case are:
Chen discloses the presently claimed compound but does not provide evidence of having made it.
Gotchev also discloses the claimed compound and many compounds bearing structurally related substituents around the same tricyclic core.
The provisional applications 62/418478 and 62/503325 which Gotchev claims benefit of and which were filed before the effective filing date of the present claims, (May 22, 2017) disclose successful synthesis of compounds differing from the claimed compound by the replacement of the t-butyl group with an isopropyl group.
The same provisional applications disclose both the allegedly unsuccessful synthetic strategy proposed by Chen and the successful one used later by Gotchev.  However, even the allegedly unsuccessful strategy bears a close resemblance to the one described as successful in Applicant’s disclosure.
There are at least two possible interpretations of these facts.  One is that at the time that the provisional applications were filed, the inventors of the Gotchev publication had made a number of isopropyl-substituted compounds and intended to make t-butyl-substituted compounds, and that they furthermore possessed the knowledge of a synthetic scheme that was capable of making these compounds.  Once they actually attempted to make these compounds, they found that scheme I worked and scheme II possibly did not, and proceeded to make the compound by routine application of their known synthetic scheme I.  In this interpretation the failure of scheme II is merely a routine setback that did not cast doubt on their ability to make the compound because they did in fact possess the knowledge to predictably make the compound by another scheme that they knew of.  A finding of enablement does not require that the specific compound have been made before a particular date, but merely that the state of the art at the time of the invention was such that the compound could have been made without undue experimentation.  If one skilled in the art could have made the compound at any time with the knowledge available, this is sufficient to support a finding of enablement, even if no one specifically attempted the synthesis until after a later date.
Another possible interpretation, proposed by Applicant, is that the synthesis of t-butyl derivatives of the claimed structure is particularly difficult, and that the knowledge available to those skilled in the art at the time of the invention, including the synthetic schemes described by Gotchev, was insufficient to produce these compounds.  In this interpretation Applicant, around the effective filing date of May 22, 2017, as well as the inventors of the Gotchev publication, at some point between May 15, 2017 and November 3, 2017, made breakthroughs resulting from significant novel, unpredictable experimentation, that allowed them to make this previously unobtainable compound.
While the second interpretation is within the realm of possibility, the first interpretation is at least as likely.  Applicant’s arguments for the second interpretation are based on supposition in view of the absence of specific teachings from the file history of Gotchev, rather than concrete, specific evidence.  A finding that a particular teaching is non-enabled requires undisputable evidence rather than mere possibility.  Therefore the relevant teachings of Chen are enabled.
Applicant further argues that the disclosure of Chen does not constitute a disclosure of the specific enantiomer described in the claims.  Specifically, Chen discloses the racemic compound (See table on p. 7) and then after the disclosure of the table containing numerous compounds, states:
“Compounds of the invention may contain one or more asymmetric carbon atoms. Accordingly, the compounds may exist as diastereomers, enantiomers or mixtures thereof. The syntheses of the compounds may employ racemates, diastereomers or enantiomers as starting materials or as intermediates. Diastereomeric compounds may be separated by chromatographic or crystallization methods. Similarly, enantiomeric mixtures may be separated using the same techniques or others known in the art. Each of the asymmetric carbon atoms may be in the R or S configuration and both of these configurations are within the scope of the invention.” Paragraph bridging pp. 12-13 of Chen)

	Because this paragraph appears immediately after a table listing various racemic compounds including the racemate of the claimed compound, it is interpreted at the very least as being a disclosure of both the (R) and (S) enantiomers of each compound appearing in the table.  Applicant makes several arguments against this conclusion.
	Firstly, Applicant argues that Chen did not intend to disclose individual enantiomers of the claimed compound, based on the fact that the same table that discloses the racemate also discloses specific enantiomers of other compounds on pp. 9-11.  As with the previously described arguments around enablement, this conclusion is based on supposition and on assumptions as to the intent of the author of the publication.  It is furthermore in contrast to the specific statement immediately afterward that the author intends for a disclosure of a racemate to be interpreted as a disclosure of each of the individual enantiomers as well.  Therefore this argument is not persuasive.
	Applicant further argues that because the disclosure of Chen does not specifically disclose a synthesis or characterization of the claimed compound, the reference does not disclose this compound as a preferred embodiment, and one skilled in the art would not have at once envisaged the enantiomers of the compound.  However, according to MPEP 2123, “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments,” and “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” According to MPEP 2131.02, “when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named,” and “A reference disclosure can anticipate a claim even if the reference does not describe the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination."  In the present case the racemate of the claimed compound is clearly and explicitly described and intended to be part of the disclosure.  In fact, all compounds appearing in the table on pp. 7-12 of Chen are preferred embodiments of the generic formula disclosed on p. 2 of Chen.  For example the line immediately preceding the table states, “Exemplary compounds described herein include, but are not limited to, the following:” This is sufficient to mark all of these compounds as preferred examples, in contrast to the nonpreferred portions of the scope of the generic formula.  As a result, it is proper to conclude that one skilled in the art would have at once envisaged either enantiomer of every racemate pictured in this table.
	Thirdly, Applicant argues that according to case law, novelty of an optically pure isomer is not negated by prior art disclosure of its racemate.  Applicant cites In re Williams, 171 F.2d 319, 36 CCPA 756, 80 USPQ 150 (1948); In re May, 574 F.2d 1082 (Cust. & Pat.App.1978); UCB, INC. v. ACCORD
HEALTHCARE, INC., 890 F.3d 1313 (Fed. Circ., 2018). and SANOFI-SYNTHELABO v. APOTEX,
INC., 550 F.3d 1075 (cited in MPEP § 2143, See page 2100-277)
	Applicant specifically discusses Sanofi-Synthelabo v. Apotex as it pertains to the present case.  While Applicant cites a portion of the Manual of Patent Examining Procedure (MPEP 2143(I)(E) example 7) this portion of the MPEP relates to findings of unexpected advantage in that case and is relevant to obviousness under 35 USC 103 arising from an “obvious to try” rationale, not anticipation under 35 USC 102.  Applicant further argues that section A of the court decision establishes that the description of a racemate coupled by the general teaching that enantiomers can be separated does not constitute a disclosure of the individual enantiomers.  However, looking at this specific portion of the decision, the court bases its reasoning on the statement that “The reference must clearly and unequivocally disclose the claimed invention or direct those skilled in the art to the invention without any need for picking, choosing, and combining various disclosures not directly related to each other by the teachings of the cited reference,” and that a disclosed genus is not “anticipatory of everything within its scope, when the description of the genus would not lead a person of ordinary skill to a ‘small recognizable class with common properties.’” In the US patent 4529596 which is the prior art at issue in this case, the disclosure of specific enantiomers is mentioned in column 1 lines 39-41, after the disclosure of a generic structure having two variable groups Y and X.  Variable Y is either OH,  OR wherein R is a straight or branched lower alkyl, amino bearing one or two straight or branched lower alkyl groups, or a heterocycle which is optionally substituted by a lower alkyl or benzyl which may itself be substituted.  X is hydrogen, halogen, or a lower alkyl.  When the specific compound of example 1 is mentioned in this reference (column 3 lines 36-57) its stereochemistry is not mentioned and no suggestion is made of separating it into pure enantiomers.  Therefore in the words of the court these disclosures are not directly related to one another.  By contrast the table on pp. 7-12 of the specification recites 80 compounds.  However, of these 80 compounds, only 18 are racemic mixtures.  Of the remainder, 14 are achiral, and 48 are pictured as specific enantiomers.  Therefore in fact, the statement immediately following regarding the separation of enantiomers must relate to a collection of no more than 18 compounds, compared to the thousands potentially encompassed by the disclosure of the ‘596 patent to which that patent’s discussion of enantiomers is directed.  The recitation of compounds on pp. 7-12 of Chen does not constitute a genus so much as a recitation of particularly preferred species of the several genuses recited on pp. 2-5 of Chen.  For these reasons the discussion of enantiomers is, in the words of Sanofi-Synthelabo v. Apotex, “directly related to” the racemic species in the immediately preceding table in contrast to US4529596 wherein the specific racemate of clopidogrel is not at all related to any discussion of separating its enantiomers.  Therefore in contrast to the facts of Sanofi-Synthelabo v. Apotex, Chen discloses the claimed compound as being preferred and directly relates its disclosure to the teaching of separating individual enantiomers.
	As an additional note, the disclosure of Chen regarding enantiomers differs from that of ‘596 in another important way.  In contrast to ‘596, which mentions enantiomers in passing without actually acting on this teaching by separating any individual enantiomers, Chen repeatedly separates enantiomers of the racemic compounds whose synthesis is in fact carried out, using commercially available chiral HPLC columns that could be obtained and used by anyone skilled in the art. (e.g. examples 2A-B on p. 39, example 9 on pp. 48-49) As a result, the mention of separation of enantiomers by Chen should be given more weight than the same disclosure by ‘596 because Chen specifically acts on this teaching rather than merely mentioning it in passing, providing more evidence that the individual enantiomers are part of the intended disclosure of Chen.  Because Chen used a common, commercially available product to carry out chiral separations, separating enantiomers of the disclosed mixtures would not have involved undue experimentation.
	For these reasons the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen. (PCT international publication WO2018/022282, reference of record in previous action) in view of Gotchev et al. (PCT international publication WO2018/085619, reference of record in previous action)
The disclosure of Chen is discussed above.  As described above, Chen anticipates the claimed invention.  However, assuming for the sake of argument that Chen is not interpreted as anticipating the individual enantiomers of the claimed compound, one of ordinary skill in the art would have found it to be obvious to make the specific claimed enantiomer of this compound in view of the disclosure of Gotchev.
The disclosure of Gotchev is discussed previously.  In addition, Gotchev discloses a generic formula (Ia) encompassing the claimed compound (p. 4 line 30 – p. 6 line 27, also formula Ij on p. 12, and schemes I and II on pp. 62 and 63) In particular schemes I and II both include chiral HPLC separation to resolve the two enantiomers of the racemic compound produced thereby.  Table I on pp. 241-255) Looking to the priority of Gotchev et al., this reference claims benefit of provisional applications 62/418478 and 62/506325 which predate the claimed invention.  The versions of table 1 on pp. 20-36 of 60/506325 and pp. 19-35 of 62/418478 disclose sAg inhibitory potency for some of the compounds including both individual enantiomers of 2-chloro-7-isopropyl-3-(3-methoxypropoxy)-11-oxo-6,7-dihydro-11H-benzo[f]pyrido[1,2-d][1,4]oxazepane-1-carboxylic acid. (Last compound on p. 20, first compounds on p. 21 of ‘478) The (R)- enantiomer of this compounds is seen to be more potent than the racemate or the (S)- enantiomer.  The data included with 62/506325 additionally disclose that the (R)-enantiomers of 2-chloro-7-isopropyl-3-(3-methoxyethoxy)-11-oxo-6,7-dihydro-11H-benzo[f]pyrido[1,2-d][1,4]oxazepane-1-carboxylic acid and 2-chloro-7-isobutyl-3-methoxy-11-oxo-6,7-dihydro-11H-benzo[f]pyrido[1,2-d][1,4]oxazepane-1-carboxylic acid are more potent than the racemate or (S) enantiomer.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to make and separate the pure (R) enantiomer of the racemic compound disclosed by Chen.  One of ordinary skill in the art would have found this to be obvious both on the basis of the suggestion by Chen that individual enantiomers of racemic compounds should be purified, and on a rationale of using a known technique to improve similar products.  In particular, because Gotchev discloses that for several structurally similar racemic compounds, isolating the pure (R)- enantiomer results in a product with an improved potency, it would have bene obvious to isolate the (R)- enantiomer of the racemate of the claimed compound disclosed by Chen.
Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted May 23, 2022, with respect to the above rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant firstly repeats the arguments made with respect to the alleged lack of enabling disclosure by Chen with respect to the rejection under 35 USC 102.  These arguments are addressed above as regards the conclusion that Chen, in view of the state of the art and the level of skill in the art, enables one skilled in the art to make the claimed compound.
Applicant further argues that there is no disclosure by Chen that the specific racemic compound would have anti-HBV activity, because the only specific biological data presented by Chen relate to compounds having a core structure comprising three six-membered rings, (e.g. example 2A) rather than the core structure of the claimed compound.  However, in the absence of evidence to the contrary, statements in the prior art as to the utility of a disclosed invention are credited as being true.  On p. 6, Chen states, with respect to the compounds disclosed therein, “The compounds of the invention can inhibit HBsAg or secretion and inhibit HBV gene expression.  Accordingly, the compounds of the invention are useful for the treatment or prophylaxis of HBV infection.” This statement suggests to one of ordinary skill in the art that all of the compounds and racemic mixtures are useful for treating HBV infection, and that there exists a reason to improve the properties of the racemic mixtures by isolating them as the (R) enantiomer suggested by the disclosure of Gotchev to be the more potent of the two.  Applicant has provided no evidence contradicting these facts, or demonstrating any particular unpredictability of the biological activities of these compounds that would lead one of ordinary skill in the art to doubt the statements made by Chen and Gotchev.
Additionally, Applicant argues that the specific racemic mixture that would be isolated to produce the claimed compound is not a particularly preferred embodiment of the disclosure of Chen.  However, as discussed previously, the racemate is one of eighty “exemplary compounds” pictured on pp. 7-12 of Chen.  It was not arrived at by constructing an arbitrary combination of variables disclosed by Chen, but by looking to compounds specifically pictured by Chen.  The fact that Chen specifically lists this chemical structure as one worthy of note is enough to motivate one of ordinary skill in the art to modify or improve it through chiral separation, even if Chen includes further disclosure of specific biological evaluation of a different compound.  According to MPEP 2123, “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments,” and further, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” Therefore the disclosure of this racemate by Chen is in fact a teaching that would direct one of ordinary skill in the art to further separate the enantiomers of this compound.
Finally, Applicant argues that the fact that the claimed (R) enantiomer is more potent than the racemate or (S) enantiomer constitutes an unexpected result that would overcome any prima facie finding of obviousness for this enantiomer.  However, because as discussed above provisional application 62/506325 already discloses that the (R) enantiomers of several closely related compounds are more potent than the racemates and (S) enantiomers, the fact that this holds true for the claimed compound as well is not an unexpected result but merely confirmation of the expected trend in the prior art.
Therefore the rejection is deemed proper and maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 17/293479 (reference application, unpublished, herein referred to as ‘479). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘479 anticipate the claimed invention.  Specifically claim 1 of ‘479 claims the same single enantiomer as instant claim 17.  Dependent claim 8 of ‘479 further claims a method for treating hepatitis B in a subject comprising administering this compound to the subject, anticipating instant claim 19.  With respect to instant claim 18, which additionally requires a generically defined pharmaceutically acceptable carrier, the claim to a method of treating a disease in a subject in claim 8 of ‘479 would lead one of ordinary skill in the art to prepare the compound as a pharmaceutical composition, and therefore would be motivated to add whatever excipients were necessary to make such a composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed in this action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	6/21/2022